Citation Nr: 1212234	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  03-29 929	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial higher rating for service-connected anxiety disorder, not otherwise specified, with severe posttraumatic stress disorder (PTSD) features, rated as 50 percent disabling from December 12, 1975, to May 4, 1997, and as 70 percent disabling from May 5, 1997, to March 7, 1999.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) from January 1, 1984, to March 7, 1999.

3.  Entitlement to additional benefits based on establishing F.J.Z. as a dependent child.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Houston, Texas, currently has jurisdiction of the claim.  As the procedural history in this case is complex, it will be described below in further detail.

In March 2002, the RO granted service connection for anxiety disorder, not otherwise specified, with severe PTSD features; a 50 percent rating was established effective July 19, 2001.

In a September 2002 rating decision, the RO assigned a 70 percent rating for anxiety disorder, not otherwise specified, with severe PTSD features, effective April 23, 2002.  In a July 2003 rating decision, the RO subsequently assigned an earlier effective date for the award of service connection and assigned a 50 percent evaluation, effective from May 16, 2001.  The RO continued the effective date assigned for the 70 percent rating.

In an August 2003 rating decision, the RO recharacterized the disability as PTSD with major depression and again assigned an earlier effective date for service connection.  A 50 percent evaluation was assigned, effective March 8, 1999, and the 70 percent rating remained in effect from April 23, 2002.  The Veteran perfected an appeal as to the issue of an earlier effective date for service connection.

The issue of entitlement to an effective date earlier than March 8, 1999 for the grant of service connection for PTSD with major depression was denied by the Board in September 2004.  The Veteran appealed this issue to the United States Court of Appeals for Veterans Claims (Court).  In May 2006, a Joint Motion to Terminate the Appeal was filed and the parties entered into a Stipulated Agreement.  In pertinent part, the Secretary of Veterans Affairs agreed to assign an effective date of December 12, 1975 for the Veteran's anxiety disorder, currently rated as PTSD.  A May 2006 Order of the Court terminated the appeal.  

The RO subsequently issued the June 2006 rating decision in which it implemented the terms of the Stipulated Agreement.  An effective date of December 12, 1975 was assigned for anxiety disorder, currently rated as PTSD, and a 10 percent evaluation was assigned between that date and March 7, 1999 (erroneously stated as July 19, 2001 in the rating decision, though the rating sheet and July 6, 2006, notice letter reflect the correct date of March 7, 1999).  The 50 percent evaluation remained in effect from March 8, 1999, and the 70 percent rating remained in effect from April 23, 2002.  The time period from March 8, 1999, forward is not the subject of this appeal, as the Veteran did not appeal the prior rating decisions that assigned these evaluations.

The Veteran filed a notice of disagreement (NOD) in August 2006, contending that he was entitled to an initial rating higher than 10 percent.  In an August 2007 rating decision, the RO assigned a 70 percent evaluation for anxiety disorder, not otherwise specified, with severe PTSD features from May 5, 1997, to March 7, 1999.  The 50 percent evaluation from March 8, 1999 and a 70 percent evaluation from April 23, 2002, remained in effect.  In May 2008, the Board remanded the issue for additional development.

While the case was in remand status, the RO issued a rating decision in January 2010 after prematurely issuing one in November 2009.  The January 2010 decision assigned a 50 percent evaluation for the service-connected psychiatric disability from December 12, 1975, to May 4, 1997.  The 70 percent evaluation from May 5, 1997, the 50 percent evaluation from March 8, 1999, and the 70 percent evaluation from April 23, 2002, remained in effect.  Because less than the maximum available benefit for a schedular rating was awarded by the RO's retroactive increase, the claim remains properly before the Board.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Notably, as set forth in the Stipulated Agreement, the original docket number has been assigned for the case.

As noted in the Board's May 2008 remand, a hearing was scheduled before a Decision Review Officer (DRO) in October 2007, but was subsequently cancelled by the Veteran prior to the hearing.  Subsequently, in April 2010, the Veteran's representative requested an informal hearing to be scheduled before a DRO.  The hearing request was canceled in August 2011.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before VA has been withdrawn.

The decision below addresses the rating issue pertaining to anxiety disorder, not otherwise specified, with severe PTSD features.  The TDU issue and the dependency issue are addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  From December 12, 1975, to December 31, 1983, it is at least as likely as not that the Veteran's service-connected psychiatric disability resulted in a profound retreat from mature behavior and a demonstrable inability to obtain or retain employment.

2.  From January 1, 1984, to December 31, 1990, the Veteran's service-connected psychiatric disability did not result in impaired functioning greater than considerable social or industrial impairment 

3.  From January 1, 1991, to December 31, 1994, it is at least as likely as not that the Veteran's service-connected psychiatric disability resulted in severe impairment in flexibility and efficiency producing severe industrial impairment.

4.  From January 1, 1995, to April 5, 1997, the Veteran's service-connected psychiatric disability did not result in impaired functioning greater than considerable social or industrial impairment, or occupational and social impairment with reduced reliability and productivity.

5.  From April 6, 1997, to March 7, 1999, it is at least as likely as not that the Veteran's service-connected psychiatric disability resulted in occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  From December 12, 1975, to December 31, 1983, the criteria for a 100 percent rating for service-connected psychiatric disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2011); 38 C.F.R. § 4.132, Diagnostic Code 9406 (1975).

2.  From January 1, 1984, to December 31, 1990, the criteria for a rating in excess of 50 percent rating for service-connected psychiatric disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2011); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1988); 38 C.F.R. § 4.132, Diagnostic Code 9406 (1975).

3.  From January 1, 1991, to December 31, 1994, the criteria for a 70 percent rating for service-connected psychiatric disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2011); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1988).

4.  From January 1, 1995, to April 5, 1997, the criteria for a rating in excess of 50 percent rating for service-connected psychiatric disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1997); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1988); 38 C.F.R. § 4.132, Diagnostic Code 9406 (1975).

5.  From April 6, 1997, to May 4, 1997, the criteria for a 70 percent rating for service-connected psychiatric disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1997).

6.  From April 6, 1997, to March 7, 1999, the criteria for a rating in excess of 70 percent for service-connected psychiatric disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1997); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1988); 38 C.F.R. § 4.132, Diagnostic Code 9406 (1975).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's claim from which this appeal stems was filed prior to the enactment of the VCAA.  Additionally, the RO initially adjudicated the claim prior to the enactment of the VCAA.  Although pre-adjudicatory VCAA notice was not possible, the Court has held that, in cases such as this one, the Veteran has the right to subsequent content-complying notice.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board finds that all notification action needed to make a decision as to the rating claim on appeal has been accomplished.  Through a January 2007 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim for higher ratings, as well as the current criteria for rating psychiatric disorders.  The notice letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also finds that the January 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Although the notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in July 2011, which followed the January 2007 notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Furthermore, the Veteran, particularly through submitted argument from his attorney representative, has shown actual knowledge of what is required to substantiate the claim.  The rating issue on appeal involves an evaluation of the Veteran's service-connected psychiatric disability for a past time period-prior to March 8, 1999.  The representative has set forth contentions of why the rating during this time period should be higher, has indicated staged ratings may be warranted, and has submitted a private medical opinion to support the contentions.  Thus, adequate VCAA notification has been shown and a remand for further VCAA notification is not necessary and would not aid the Veteran in substantiating the claim.

There is also no indication that any additional action is needed to comply with the duty to assist in connection with the rating issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMCs) in Houston, Texas, and Salt Lake City, Utah.  The Veteran's records from the Social Security Administration (SSA) have also been obtained.  Pursuant to the Board's May 2008 remand, records were requested from the VA facilities specifically concerning the rating period on appeal (1975 to 1999).  Based on the responses from the two VAMCs, it appears that all of the Veteran's available and relevant VA treatment records have been obtained and associated with the claims file.  More recent VA treatment records, should they exist, are not particularly relevant to the historical rating period on appeal and it is not necessary to attempt to obtain those records.  Additionally, pursuant to the May 2008 remand, the Veteran was asked to identify any other relevant treatment records.  Both the Veteran and his representative have repeatedly denied that any outstanding records exist other than those that were located at the Houston and Salt Lake City VAMCs.  As recently as May 2011, the Veteran confirmed that this was the case.  Thus, a remand is not necessary to attempt to obtain any other treatment records.

As noted previously, this issue on appeal concerns the evaluation of a past time period.  Thus, an examination of the Veteran's current symptomatology is not pertinent to the claim.  Nevertheless, the Veteran was afforded a VA psychiatric examination in March 2009 pursuant to the Board's May 2008 remand.  This examination allowed the examiner to provide a retroactive assessment of the Veteran's service-connected psychiatric disability for the time period in question.  The examination report provides sufficient medical evidence for evaluating the Veteran's disability in the context of the various rating criteria applicable to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Furthermore, the Veteran submitted a report by psychologist D.S. Scott, Ph.d., dated in October 2006.  Dr. Scott also provided a retrospective assessment of the Veteran's disability.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence and the Board may address the merits of the claim.

II. Legal Criteria

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson, 12 Vet. App at 126.  

As detailed in the introduction, the effective date of the award of service connection for the Veteran's psychiatric disability was set as December 12, 1975, by the May 2006 Stipulated Agreement.  Additionally, a staged rating has already been created consisting of four separate rating stages.  A 50 percent evaluation is in effect from December 12, 1975, to May 4, 1997.  A 70 percent evaluation is in effect from May 5, 1997, to March 7, 1999.  A 50 percent evaluation is in effect from March 8, 1999, to April 22, 2002.  Lastly, a 70 percent evaluation is in effect from April 23, 2002.  The rating period on appeal pertains to the first two stages-the 50 percent evaluation from December 12, 1975, to May 4, 1997, and the 70 percent evaluation from May 5, 1997, to March 7, 1999.

Psychiatric disabilities are rated under the portion of the Schedule for Rating Disabilities that pertains to mental disorders.  The regulations pertaining to mental disorders were revised during the lengthy time period in question.  At the time of the effective date of December 12, 1975, PTSD was not included in the Rating Schedule.  The Veteran's service-connected psychiatric disorder is evaluated as a psychoneurotic disorder, which includes disorders such as anxiety reaction and depressive reaction.  See 38 C.F.R. § 4.132 (Diagnostic Codes 9400-9406) (1975).  Psychoneurotic disorders were evaluated under the General Rating Formula for Psychoneurotic Disorders.

The General Formula provides that a 50 percent rating is warranted when the ability to establish or maintain effective or favorable relationships with people is substantially impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility and efficiency levels are so reduced as to result in severe industrial impairment.

A 70 percent rating is warranted when the ability to establish and maintain effective or favorable relationships with people is seriously impaired.  The psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.

Lastly, a 100 percent rating is warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as phantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrable inability to obtain or retain employment.  Id.

In 1980, posttraumatic stress neurosis (disorder) was added to the rating schedule as Diagnostic Code 9411.  Other than changes to nomenclature and relabeling psychiatric disorders, the rating criteria remained unchanged until February 3, 1988.  At that time, Diagnostic Code 9411 was recharacterized as PTSD.  See 38 C.F.R. § 4.132 (1988).  The General Rating Formula for Psychoneurotic Disorders was altered to some extent to the following:  

A 50 percent rating is warranted when the ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.

A 70 percent rating is warranted when the ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.

Lastly, a 100 percent rating is warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrable inability to obtain or retain employment.  Id.

As set forth above, the rating for 50 percent included changes from relationships with people is "substantially" impaired to relationships with people is "considerably" impaired, and from "severe" industrial impairment to "considerable" industrial impairment.  The 70 percent rating included a change from relationships with people is "seriously" impaired to relationships with people is "severely" impaired, and from "pronounced" impairment in the ability to obtain or retain employment to "severe" impairment in the ability to obtain or retain employment.

Effective November 7, 1996, the Rating Schedule for mental disorders was amended and redesignated as 38 C.F.R. § 4.130.  61 Fed. Reg. 52695-702 (Oct. 8, 1996).  Under this version, mental disorders (including PTSD) are evaluated under the General Rating Formula for Mental Disorders.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (Diagnostic Code 9411) (1997).

The Veteran's service-connected psychiatric disability is evaluated under the various versions of the rating criteria, but no earlier than the effective date of any change.  See Wanner v. Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).

III. Factual Background

A review of the evidence of record relevant to the claim since the effective date of the award of service connection of December 12, 1975 reveals that the Veteran underwent a VA compensation examination on December 12, 1975.  Although the examination was general in nature, the examiner discussed psychiatric problems when recording the Veteran's history.  It was noted that the Veteran had become very nervous over the past year, had done excessive biting of his nails and, though he denied any particular problem with his job or with his domestic life, it did appear there had been evidence of real anxiety.  The examiner noted that the Veteran had never sought treatment for his nerves.  The diagnosis section included anxiety reaction, manifested by excessive nervousness and onychogryphosis.  The examiner, while also considering a history of skin infection and pain in the right lower leg, characterized the Veteran's degree of disability as mild.

The earliest VA treatment record is dated in September 1976 from the Salt Lake City VAMC.  At that time, the Veteran was seen for substance abuse problems related to alcohol.  He entered a rehabilitation program on account of legal problems.  The Veteran was discharged from the program in June 1977 due to nonparticipation.  In January 1980, the Veteran requested admittance to alcohol abuse rehabilitation outpatient treatment.  He admitted to thinking about suicide but denied any plans at the time.  The initial impression was substance abuse.  An April 1980 record indicated that the Veteran was having marital problems with communication and trust.  He continued the rehabilitation program until May 1982 with a discharge diagnosis of a continuous substance abuse disorder.  The highest level of adaptive functioning was stated as "very good."  He continued to have marital problems.  A general examination was conducted in December 1980 on account of possible exposure to toxic chemicals.  The impression was a healthy male with a history of alcoholism.

In September 1984, the Veteran was admitted to another alcohol abuse rehabilitation program at the Salt Lake City VAMC on account of legal problems.  It was noted that the Veteran had been married for thirteen years and had been employed as a technician for the past year.  Mental status examination revealed that the Veteran was oriented and well-groomed.  There was no overt thought disorder or sleep disturbance.  The Veteran denied any depression, suicidal ideation, and other psychiatric problems.  He was discharged from the program in April 1985.  This discharge diagnosis was substance abuse disorder in remission.  The highest level of adaptive functioning was stated as "very good."

No other VA records reference any mental health problems until October 1996.  At that time, a VA social worker evaluated the Veteran with a complaint of mood disorder and symptoms associated with PTSD.  The Veteran reported experiencing a depressed mood nearly every day.  He had markedly diminished interest or pleasure in usually activities and significant weight loss.  The Veteran also had insomnia, diminished ability to think, some thoughts of suicide with no plan, and feelings of worthlessness.  Recurrent recollections and distressing dreams were present.  He made efforts to avoid thoughts, he felt detached from others, and he had a restricted range of affect.  The Veteran reported experiencing irritability, outbursts of anger, and hypervigilance.  These symptoms were causing significant distress and impairment in social, occupational, and other areas of functioning.  Mental status examination revealed the Veteran to be polite and cooperative, but he was also lethargic and distractible.  His speech was soft and slow.  He was oriented in all spheres.  The Veteran was depressed, anxious, and irritable.  There was no evidence of a thought disorder, delusional thinking, or hallucinations.  There was poor judgment, short-term memory problems, and average intelligence.  It was also noted that there were no suicidal thoughts, but the Veteran had a significant problems with temper.  There was a prior problem with alcohol until 1986.  The Veteran was working as an electronic technician and was currently married to his second wife of eight years.  The Veteran was then seen for a medical evaluation.  The assessment was PTSD (provisional), major depression, and recent weight loss.  Zoloft was to be tried.

In April 1997, the Veteran was seen at the emergency department at the Houston VAMC.  He was alert and oriented, but was depressed with suicidal ideation and a plan with a gun that was in his car.  The Veteran reported that it was his first psychiatric admission.  He complained of sleep disturbance, decreased appetite, and decreased energy level.  He denied substance abuse, his affect was flat, and he had a depressed mood without hallucinations.  The Veteran's speech was clear with a decreased rate and low volume.  He was put on suicide precautions and he made no attempt at self harm.  Thereafter, the Veteran was evaluated by a staff psychiatrist.  He reported a long history of depression.  He had suicidal ideation for years, but it was stronger the day before.  The Veteran also admitted to previous thoughts of killing his wife, but with no attempts or plan.  He indicated that he had no previous psychiatric treatment other than four detoxifications.  The Veteran was considered to be alert and oriented with a depressed mood and flat affect.  Speech was normal as to rate, tone, and volume.  Thought content was without suicidal or homicidal ideation.  There were no delusions or hallucinations.  Thought processes were goal directed.  There was no circumstantiality or tangentiality.  Judgment and insight were good.  The Veteran was assessed with major depressive disorder, dysthymia, and alcohol dependence in full remission.

The Veteran was again evaluated by a VA psychiatrist in connection with his April 1997 admission.  After recording the Veteran's history, the psychiatrist noted that the Veteran was disheveled, had intermittent eye contact, and had a constricted affect.  His speech was soft, slow, and goal oriented.  There were no hallucinations or delusions.  Suicidal ideation was present, but there was no intent.  There was no homicidal ideation.  Insight was moderate.  The Veteran was assessed with chronic major depression and alcohol dependence in remission.  A Global Assessment of Functioning (GAF) score of 45 was assigned.  The plan was to start the Veteran on Zoloft.  Later in April 1997, the Veteran attended a psychology process group.  He reported that he had been depressed and suicidal when he came to the hospital.  He had difficulties with his family and he did not communicate well with them.  The Veteran also attended an anger management group.  He reported that his anger was bad and that he would pick fights with his wife and others, particularly prior to becoming sober nine years earlier.  The Veteran was discharged from the VAMC with diagnoses of chronic major depression, alcohol dependence in remission, and rule out cyclothymia.  The discharge GAF score was 55.

A May 1997 report shows that the Veteran was currently employed as an electronic technician.  There was a two-year history of depressed mood, anhedonia, anergia, hopelessness, irritability, poor concentration, low self-esteem, poor appetite for food, anxiety without hallucinations or delusions, but often suspicious of people's motives.  There had been treatment for suicidal ideation.  The Veteran had a history of alcohol dependence with blackouts and violence towards family in the past, but had been sober for eight years.  He had many jobs with a poor work history, leaving impulsively and taking offence readily at lack of respect.  It was noted that the Veteran had three children from his first marriage and one child from his current marriage, some of whom lived with him.  The Veteran had been physically abusive to his family in the past, but not recently.  The assessment was chronic major depression and alcohol dependence in remission.  The GAF score remained at 45.  Medications included Zoloft and trazodone.  Later in May 1997, the Veteran was seen for a psychosocial assessment.  He reported serious marital discord and was referred for marital counseling.  The Veteran appeared stressed and somewhat irritable, but no longer felt guilty.  Another May 1997 VA record showed similar symptoms as the report from earlier in the month.  It was also noted that the Veteran would yell at his wife and was controlling.  However, he was no longer depressed, was more motivated, and was less anhedonic.  The Veteran had no problems at work and he was about to start working the night shift.  The GAF score was increased to 50 at that time.

In June 1997, it was noted that the Veteran was no longer depressed since an increase in Zoloft.  He was getting along better with his wife and he looked very subdued.  The Veteran had no problems at work and he was then working the night shift.   His GAF score remained at 50 and he was to start Wellbutrin.  An August 1997 record reflects that Wellbutrin had good results as the Veteran maintained a good mood and no irritability.  His GAF score was 50.  In October 1997, the Veteran was seen for chronic major depression with similar symptoms and a GAF score that remained at 50.  In December 1997, it was noted that the Veteran was taking Zoloft and was no longer taking Wellbutrin.  At that time, he was sleeping well, had a good appetite, and good energy levels.  The Veteran was no longer having conflict with his wife.  He did not have suicidal or homicidal ideation.  The Veteran reported continued problems at work and that he was in a lawsuit with his employer over an incident.  The assigned GAF score was increased to 75.  A February 1998 record showed a similar evaluation and a GAF score of 75 was assigned.

In May 1998, it was noted that the Veteran had a history of three episodes of depression.  He had settled a lawsuit with his employer and there were no marital conflicts.  The assessment was recurrent major depression in remission and alcohol dependence in remission.  The GAF score was 80.  In June 1998, a general physical evaluation revealed an impression of a history of major depression.  A November 1998 record reflects that the Veteran had his last episode of depression about a year ago.  He reported doing well and was very pleased with the effects of Zoloft.  The Veteran also reported having a good relationship with his wife, good functioning at work, and an even mood.  At that time, he was alert, cooperative, with appropriate grooming, normal psychomotor activity, good eye contact, and normal speech.  Affect was appropriate and mood was euthymic.  Though processes were well organized and goal directed.  There were no delusions or hallucinations.  There was no suicidal ideation or homicidal ideation.  Memory was intact, and insight and judgment was good.  The impression was now stable major depressive disorder.

In April 1999, the Veteran submitted his employment history.  In the 1970s, he worked at an Air Force Base.  In the 1980s, the Veteran worked at for four different companies.  In the 1990s, he worked at six different companies.  In April 2002, the Veteran also indicated that he worked at a telephone company as a switch technician, at a piping company as a laborer, and at another company as a telemarketer in the 1990s.

The Veteran testified at a hearing before the Board in April 2004.  The hearing was primarily concerning whether service connection was warranted for his psychiatric disability for an earlier time period.  The Veteran indicated that he had always had problems with nightmares, drinking, and flashbacks.  He stated that he had over 40 jobs over his lifetime.

In October 2006, the Veteran's representative submitted a statement of the Veteran's historic SSA earnings and an October 2006 evaluation by Dr. Scott.  Although Dr. Scott's report is dated after the rating period on appeal, the report is retrospective in nature and includes an historic evaluation of the severity of the Veteran's psychiatric disability.  The SSA record documents the following relevant reported earnings of the Veteran:  1975: $0; 1976: $0; 1977: $0; 1978: $0; 1979: $45; 1980: $338; 1981: $378; 1982: $884; 1983: $3,939; 1984: $18,621; 1985: $39,600; 1986: $42,000; 1987: $24,492; 1988: $15,021; 1989: $18,939; 1990: $25,940; 1991: $14,590; 1992: $1,223; 1993: $484; 1994: $7,585; 1995: $19,253; 1996: $18,338; 1997: $34,450; 1998: $32,966; and 1999: $66,988.

In his October 2006 evaluation, Dr. Scott indicated that he was addressing a slightly longer time period than the one on appeal-December 12, 1975, to July 14, 2001.  Dr. Scott noted that he had reviewed the entire file, which was likely a copy of the claims file that had been created up to that point.  Dr. Scott made note of the VA records described above, including the December 1975 VA examination and the treatment records beginning in 1997, as well as some other VA treatment records dated through 2001.

Dr. Scott interviewed the Veteran and took a detailed work history.  From 1971 to 1981, the Veteran had a job working in a warehouse and several jobs in construction.  He lost one job when he had a physical fight with a co-worker.  The Veteran reported that he could get jobs, but he could not hold them due to his abuse of alcohol and difficulty getting along with people.  Between 1985 and 1986, he worked regularly.  In the mid 1980's, the Veteran worked on offshore and inland drilling rigs near the Gulf of Mexico.  Between 1986 and 1987, he stopped work all together.  In 1987, the Veteran worked as a self-employed contractor in construction.  He had stopped drinking, but still did not get along with others at work.  In the early 1990's, the Veteran began work installing telephone lines.  His income was reduced, but he could function working alone without an immediate supervisor.  It was noted that in 1997 or 1998, the Veteran snapped, developed suicidal ideation, and was psychiatrically hospitalized.  He could not recall the work he performed.  

After noting the Veteran's current symptoms, Dr. Scott took a history of the Veteran's psychological treatment.  The Veteran reported that the first treatment occurred in 1997 when he was hospitalized with suicidal ideation.  After briefly noting the Veteran's physical medical history, Dr. Scott indicated that the Veteran had a significant history of alcohol abuse or dependence that was in a 20-year remission.  Socially, the Veteran was in his 20th year of marriage to his second wife.  He has three children from his first marriage and one from his second marriage.  Dr. Scott provided diagnoses of PTSD; moderate, recurrent major depressive disorder; and alcohol abuse, in sustained remission.  

As to the historical records, Dr. Scott concluded that the December 1975 VA examination did not provide a thorough evaluation of the Veteran's psychological status at that time.  This was so because the Veteran likely had significant problems at that time even though he denied any problems with his job or domestic life.  Dr. Scott stated that the Veteran earned little income in 1973 and was not working between 1974 and 1978, at least as to reported income.  This was when the Veteran was drinking excessively and his family life was in chaos.  Additionally, the December 1975 VA examiner was a medical doctor and not a specialist in psychiatry or psychology.  Dr. Scott noted that the emphasis of that examination was physical in nature.  Although subsequent to the rating period on appeal, Dr. Scott also referenced a June 1999 VA record that contained a GAF score of 80.  Dr. Scott indicated that the symptomatology in and around that time period was consistent with a GAF score in the 50's (moderate difficulty in social or occupational functioning) or in the 40's (serious difficulties or impairment in social or occupational functioning).

In light of the Veteran's history, including the SSA reported earnings information, Dr. Scott found it reasonable to conclude that the Veteran was 100 percent-disabled during the 1975 to 1983 time frame.  Dr. Scott noted that the Veteran was drinking heavily and was unable to sustain employment.  He was withdrawn from both family and the general community.  Dr. Scott felt that the Veteran's drinking was motivated by a misguided attempt to manage his PTSD symptoms and his depression.  It was noted that the Veteran is not an insightful person and still is not sure he was depressed looking back.  Dr. Scott found the evidence to be clear that the Veteran was failing miserably at all aspects of his life.  Dr. Scott referenced the VA "guidelines" when he stated that the Veteran demonstrated a profound retreat from mature behavior, and demonstrated an inability to obtain or retain employment.

Between the period of 1984 to 1990, Dr. Scott found it reasonable to conclude that the Veteran was 30 percent-disabled.  This was based on the SSA reported income and the fact that the Veteran's PTSD symptoms interfered with his family relationships and employment.  He still had difficulty establishing effective and wholesome relationships.  During a portion of this time, the Veteran lived alone and was withdrawn from people.  He was able to be successful at work only because he was able to find employment without direct supervision.  Dr. Scott took the "guideline" meaning of "definite industrial impairment" to mean a reduced ability to keep and maintain employment.  

Dr. Scott found it reasonable to conclude that the Veteran was 70 percent-disabled between 1991 and 1994.  This was based on the SSA reported income and the Veteran's continued difficulty with both family and employment.  Although the Veteran was better able to control his temper after having a sustained period of sobriety, he continued to have difficulty functioning in a work setting that required interaction with supervisors and co-workers.  The Veteran also continued to struggle in his marital relationship and had even greater difficulty with effective and wholesome relationships outside of the home.  Dr. Scott noted that the Veteran could only work alone as a self-employed individual and, therefore, showed severe impairment in flexibility and efficiency producing severe industrial impairment.  

Between the period of 1995 and 2001, Dr. Scott found it reasonable to conclude that the Veteran was 50 percent-disabled.  This was based on his higher reported income shown by SSA, but he still had significant difficulty in emotional functioning.  The Veteran was unable to maintain effective work and social relationships, particularly outside of his immediate family.  There was much family conflict and the Veteran was functioning at work when alone, but not with co-workers.  Despite being more productive at work, Dr. Scott felt that the depression was catching up with the Veteran.  After again reviewing the VA treatment records, Dr. Scott concluded that the Veteran had disturbances in mood, and difficulty in establishing and maintaining effective work and social relationships from 1995 to 2001.

Records in connection with the Veteran's SSA disability claim were received in March 2007.  SSA found the Veteran to be disabled since April 23, 2002, as a result of a depressive affective disorder, not otherwise specified, and an anxiety-related disorder.  Although the records relate to the Veteran's psychiatric problems, they are not relevant to the rating period on appeal or are duplicative of records discussed previously.

Pursuant to the Board's May 2008 remand, the Veteran underwent VA examination in March 2009 to obtain a retrospective opinion regarding the level of severity of the Veteran's service-connected psychiatric disorder.  A VA clinical psychologist, D.T., conducted the examination and reviewed the claims file, which substantially complied with the Board's request.  Notably, additional historical VA treatment records had been added to the file since Dr. Scott's review, primarily the records from 1976 to 1996.  Dr. D.T. reviewed the rating criteria that were in effect prior to November 6, 1996 (misstated as March 7, 1999).  He noted that the criteria placed an emphasis on time lost from gainful work and decreased efficiency.  Dr. D.T. recorded a detailed history from the Veteran and the claims file, and noted the Veteran's current symptoms.  Although not relevant to the rating period on appeal, Dr. D.T. diagnosed the Veteran with PTSD, severe major depressive disorder, alcohol dependence in remission, and symptoms of panic disorder.  The current GAF score was 50.

As to the time period between December 1975 and March 1999, Dr. D.T. noted the exceedingly difficult and complex process of retrospective psychiatric status based on the voluminous material during a 24-year period, the change in rating criteria, and the absence of a GAF scale during the initial portion of the period in question.  After reviewing the claims file, the VA treatment records, Dr. Scott's evaluation, previous VA examinations, and the current examination, Dr. D.T. stated that several estimates can be made of the Veteran's psychiatric functioning.  Dr. D.T. found that the evidence suggests that the Veteran's rating fluctuated between 50 and 70 percent with an average "score" of 60 percent according to the rating criteria.

Dr. D.T. indicated that the Veteran was experiencing frequent job losses (between 20 and 30 job changes), declining work performance, frequently not showing up for work, feeling apathetic about his work, having frequent arguments with co-workers and supervisors, feeling frequently out of control, being socially isolated, having few or no friends, and having frequent suicidal ideations.  Dr. D.T. stated that the records also show that the Veteran's psychiatric status had deteriorated to the point in 1985 where he tried to shoot his wife, apparently after a blackout.  Although the alcohol dependence coexisted with this occupational and industrial impairment, Dr. D.T. maintained that the Veteran's PTSD was the primary determinant in his occupational and industrial impairment, and his social inability to adapt.  Dr. D.T. also noted that the Veteran's impairment as a result of PTSD and major depression continued even after the Veteran ceased alcohol use in 1987.

Dr. D.T. also found that the Veteran's psychiatric functioning continued to show serious impairment after the rating criteria change in March 7, 1997 (sic).  This was most notably seen when the Veteran was hospitalized in May 1997 for suicidal ideation with plan, intent, and weapon.  Although the Veteran appeared to recover from that incident, Dr. D.T. questioned the higher GAF scores of 75 and 80 that occurred later in 1997 and 1998, which were higher than what would be expected.  Dr. D.T. noted that he did review Dr. Scott's October 2006 evaluation.  Dr. D.T. stated that he largely concurred with Dr. Scott's impression.

In conclusion, Dr. D.T. estimated that the Veteran's functioning fluctuated between "considerable" and "severe" impairment in social and industrial functioning as evidenced by his extensive job losses, frequent conflicts with co-workers and supervisors, occupational apathy, and generally poor work performance.  Dr. D.T. again noted that the Veteran's symptoms continued even after he stopped using alcohol and that the disability appeared to culminate in the May 1997 hospitalization.  Dr. D.T. reiterated that retrospective estimates of the Veteran's psychiatric status in the absence of face-to-face interviews, the changing rating criteria, and the absence of a GAF schedule for a portion of the period in question, are exceedingly complex.  Nevertheless, Dr. D.T. felt that his estimate reflected a general degree of social and occupational impairment and also support the hypothesis that the Veteran had been suffering to a greater degree than was perhaps recognized during the time period.

IV. Analysis

In submitting Dr. Scott's October 2006 evaluation report, the Veteran's representative contended that the ratings set forth by Dr. Scott when he assessed the severity of the Veteran's service-connected psychiatric disability were appropriate.  That is, a 100 percent rating should be warranted from 1975 to 1983, a 30 percent rating should be warranted from 1984 to 1990, a 70 percent rating should be warranted from 1991 to 1994, and a 50 percent rating should be warranted thereafter.

With respect to the time period from 1975 to 1983, the only contemporary reference to a non-substance abuse psychiatric disorder in the December 1975 VA examination report.  Although the examiner characterized the Veteran's degree of disability as mild, Dr. Scott provided a reasoned opinion as to why he thought the Veteran's functioning was misevaluated at that time.  Additionally, Dr. D.T. tended to concur with the assessment.  During this time period, the Veteran received rehabilitation treatment on two separate occasions for alcohol dependence.  While he is not service-connected specifically for that disorder, Dr. Scott indicated that the alcohol abuse was merely the Veteran's poor attempt at treating his underlying PTSD and depression symptoms.  Moreover, Dr. D.T. felt that the Veteran's PTSD was the primary determinant in his occupational and industrial impairment even in light of the alcohol abuse.  The SSA reported income information shows that the Veteran earned little or no income for the years during this time period.  While not dispositive of the level of occupational impairment, or which disability caused such impairment, Dr. Scott tended to accord great weight to the Veteran's earning capacity and Dr. D.T. generally agreed with Dr. Scott's evaluation.  Dr. Scott gave the opinion that the Veteran demonstrated a profound retreat from mature behavior and demonstrated an inability to obtain or retain employment during this time period.

The first version of the rating criteria identified above applies to this stage of the rating period on appeal.  Although it is unlikely that either Dr. Scott or Dr. D.T. had this specific version to review, the criteria for a 100 percent rating is identical to the second version of the rating criteria detailed above.  While Dr. D.T. felt that the Veteran's impairment fluctuated between 50 and 70 percent, he also indicated that he generally concurred with Dr. Scott's evaluation.  Thus, in light of the evidence found primarily in the retrospective opinions, and when resolving reasonable doubt if favor of the Veteran, the Board finds that it is as likely as not that the Veteran's service-connected psychiatric disability (characterized either as anxiety disorder, not otherwise specified, with severe PTSD features, or as chronic, severe, PTSD with major depression) resulted in a profound retreat from mature behavior and a demonstrable inability to obtain or retain employment during this rating stage.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 38 C.F.R. § 4.132 (Diagnostic Code 9406) (1975).  Therefore, the Board concludes that a 100 percent rating is warranted for the rating stage best characterized as December 12, 1975, to December 31, 1983.

Regarding the time period from 1984 to 1990, the contemporary evidence includes the one treatment period of rehabilitation for alcohol abuse.  Notably, the highest level of adaptive functioning was stated as "very good" when addressed.  Dr. Scott felt that the Veteran's psychiatric functioning improved during this period and resulted in definite industrial impairment.  This level of impairment equates to a 30 percent rating under the second version of the rating criteria, which became effective February 3, 1988-during this rating stage.  Dr. Scott assessment is supported by the contemporary evidence and the Veteran's increased earnings during this time period.  Dr. D.T. generally agreed with Dr. Scott's assessment but also indicated that the Veteran's level of impairment was at least 50 percent disabling at any time.  In any case, a 50 percent rating has already been assigned for this rating stage.

In consideration of the evidence found primarily in the retrospective opinions, the Board finds that the Veteran's service-connected psychiatric disability did not result in impaired functioning greater than considerable social or industrial impairment during this rating stage.  Such impairment equates to a 30 percent rating under the first version of the rating criteria and a 50 percent rating under the second version of the rating criteria.  See 38 C.F.R. § 4.132 (Diagnostic Code 9406) (1975); 38 C.F.R. § 4.132 (Diagnostic Code 9411) (1988).  Because the preponderance of the evidence is against a higher rating for this rating stage, the benefit-of-the-doubt doctrine is not applicable.  Therefore, the Board concludes that a rating in excess of 50 percent rating is not warranted for the rating stage best characterized as January 1, 1984, to December 31, 1990.

With respect to the time period from 1991 to 1994, there is no contemporary relevant evidence.  Dr. Scott gave the opinion that the Veteran showed severe impairment in flexibility and efficiency producing severe industrial impairment during this rating stage.  The opinion was supported by interviewing the Veteran and also taking into account the Veteran's decreased reported earnings during this period as related by SSA.  Notably, under the first version of the rating criteria, severe industrial impairment equates to a 50 percent rating.  However, under the second version of the rating criteria, severe social and occupational impairment equates to a 70 percent rating.  Both sets of rating criteria potentially apply to this rating stage.  The level of impairment suggested by Dr. Scott tends to be supported by Dr. D.T.'s evaluation as he indicated that the Veteran's impairment fluctuated between 50 and 70 percent.  Thus, in light of the evidence found primarily in the retrospective opinions, and when resolving reasonable doubt if favor of the Veteran, the Board finds that it is as likely as not that the Veteran's service-connected psychiatric disability resulted in severe impairment in flexibility and efficiency producing severe industrial impairment during this rating stage.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Applying the rating criteria that are most beneficial to the Veteran, the Board therefore concludes that a 70 percent rating is warranted for the rating stage best characterized as January 1, 1991, to December 31, 1994.  See 38 C.F.R. § 4.132 (Diagnostic Code 9411) (1988).

Regarding the time period from 1995 to 1999, the evidence shows that the Veteran was first seen for treatment for psychiatric problems in October 1996.  His symptoms appeared to worsen when he was seen in the emergency department in April 1997 with depression and suicidal ideation.  After taking Zoloft, the Veteran's symptoms appeared to improve based on the higher GAF scores, but both Dr. Scott and Dr. D.T. indicated that any score higher than the 50's was likely not an accurate assessment of the Veteran's actual impairment.  During this time period, Dr. Scott found that the Veteran had significant difficulty in emotional functioning and he was unable to maintain effective work and social relationships, particularly outside of his immediate family.  Additionally, Dr. Scott concluded that the Veteran had disturbances in mood, and difficulty in establishing and maintaining effective work and social relationships.  Given that language, Dr. Scott appeared to be equating the Veteran's level impairment to the criteria for a 50 percent rating set forth in the third version of the rating criteria set forth above.  He also indicated that it was reasonable to conclude that the Veteran was 50 percent-disabled during this time period.  This was based in part on the increase in the income earned by the Veteran during this time.  The level of impairment is generally consistent with Dr. D.T.'s evaluation that the Veteran's impairment fluctuated between 50 and 70 percent and that he tended to concur with Dr. Scott's assessment.

During this rating stage, the third version of the rating criteria became effective, but only from November 7, 1996.  During this time period, a 50 percent rating has already been assigned for through May 4, 1997.  Additionally, a 70 percent rating has been assigned from May 5, 1997, to March 7, 1999, which represents an even greater level of impairment than what was thought by Dr. Scott.  In consideration of the evidence found in the retrospective opinions and the contemporary treatment records, the Board finds that the Veteran's service-connected psychiatric disability did not result in impaired functioning greater than considerable social or industrial impairment during this rating stage to April 5, 1997.  Such impairment equates to a 30 percent rating under the first version of the rating criteria and a 50 percent rating under the second version of the rating criteria.  See 38 C.F.R. § 4.132 (Diagnostic Code 9406) (1975); 38 C.F.R. § 4.132 (Diagnostic Code 9411) (1988).  Additionally, from November 7, 1996, the Board finds that the Veteran's service-connected psychiatric disability did not result in impaired functioning greater than occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances in mood, and difficulty in establishing and maintaining effective work and social relationships, during this rating stage to April 5, 1997.  This level impairment equates to a 50 percent rating under the third version of the rating criteria.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411) (1997).  Because the preponderance of the evidence is against a higher rating for this rating stage to April 5, 1997, the benefit-of-the-doubt doctrine is not applicable.  Therefore, the Board concludes that a rating in excess of 50 percent rating is not warranted for the rating stage best characterized as January 1, 1995, to April 5, 1997.

As discussed above, Dr. Scott concluded that the Veteran's impairment equated to a 50 percent rating during this last time period and Dr. D.T. thought the Veteran's impairment fluctuated between 50 and 70 percent.  However, when reasonable doubt is resolved in the Veteran's favor, the Board finds that from April 6, 1997, to March 7, 1999, it is at least as likely as not that the Veteran's service-connected psychiatric disability resulted in occupational and social impairment with deficiencies in most areas.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  This level of impairment allows for a 70 percent rating under the third version of the rating criteria.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411) (1997).  The Board has previously noted that the Veteran has already been awarded a 70 percent rating from May 5, 1997, to March 7, 1999.  However, the evidence tends to show that that the Veteran's disability increased in severity by April 6, 1997 rather than May 5, 1997.  April 6, 1997 is the date the Veteran presented to the emergency room at the Houston VAMC.  Significantly, the Veteran exhibited suicidal ideation at that time and some of the GAF scores that were assigned appeared to show a greater level of impairment than 50 percent.  Therefore, the Board concludes that a 70 percent rating is warranted from April 6, 1997, to May 4, 1997.  A rating in excess of 70 percent is however not warranted from April 6, 1997, to March 7, 1999, based on the evidence including the retrospective evaluations.  Neither Dr. Scott nor Dr. D.T. indicated that the Veteran's functioning was impaired to a degree that would approximate a total or 100 percent rating under any of the three rating criteria that are potentially applicable.

In sum, the Board finds that there are five distinct rating stages between December 12, 1975, and March 7, 1999.  See Fenderson, 12 Vet. App at 126.  From December 12, 1975, to December 31, 1983, a 100 percent rating is warranted.  From January 1, 1984, to December 31, 1990, a 50 percent rating is warranted.  From January 1, 1991, to December 31, 1994, a 70 percent rating is warranted.  From January 1, 1995, to April 5, 1997, a 50 percent rating is warranted.  Lastly, from April 6, 1997, to March 7, 1999, a 70 percent rating is warranted.  The disability ratings are the best estimate of the level of impairment resulting from the Veteran's service-connected psychiatric disability during this historical rating period on appeal, which, as Dr. D.T. noted, is an exceedingly difficult and a complex process.  The Board based the ratings primarily on the expert opinions of both Dr. Scott and Dr. D.T.  Notably, none of the ratings are lower than what Dr. Scott set forth in his opinion and what the Veteran's representative argued for in his October 2006 statement.

The Board notes that, because of the Veteran's dynamic symptoms, some rating stages are less than a previous stage.  Because the Veteran's disability rating was never reduced below the level that was appealed (50 percent), the reduction procedures of 38 C.F.R. § 3.105(e) and the "stabilization" provisions of 38 C.F.R. § 3.344 are not for application.  See Singleton v. Shinseki, 659 F.3d 1332, 1334-36 (Fed. Cir. 2011); O'Connell v. Nicholson, 21 Vet. App. 89, 94 (2007).  

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's service-connected psychiatric disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The provisions regarding extraschedular ratings are essentially unchanged since 1975.  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

From December 12, 1975, to December 31, 1983, a 100 percent rating for service-connected psychiatric disability is granted, subject to the laws and regulations governing the payment of monetary awards.

From January 1, 1984, to December 31, 1990, a rating in excess of 50 percent for service-connected psychiatric disability is denied.

From January 1, 1991, to December 31, 1994, a 70 percent rating for service-connected psychiatric disability is granted, subject to the laws and regulations governing the payment of monetary awards.

From January 1, 1995, to April 5, 1997, a rating in excess of 50 percent for service-connected psychiatric disability is denied.

From April 6, 1997, to May 4, 1997, a 70 percent rating for service-connected psychiatric disability is granted, subject to the laws and regulations governing the payment of monetary awards.

From April 6, 1997, to March 7, 1999, a rating in excess of 70 percent for service-connected psychiatric disability is denied.


REMAND

In regards to the issue of entitlement to a TDIU, the Board notes that the Veteran was awarded a TDIU rating in the September 2002 rating decision effective April 23, 2002.  In February 2005, entitlement to an earlier effective date for the award of the TDIU rating was denied.  The Veteran did not appeal the decision.

While the case was in remand status, the Court decided Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that there is no freestanding claim for TDIU and the matter may be a component of an appeal for a higher initial rating.  Id. at 451-53.  Thus, although the issue of TDIU was addressed in the September 2002 rating decision, the decision preceded the June 2006 decision that awarded an effective date of December 12, 1975, for service-connected psychiatric disability.  Given the evidence addressed above, a claim for TDIU is raised by the record for the time period from December 12, 1975, to March 7, 1999.

In light of the Board's decision herein, the issue of entitlement to TDIU is moot from December 12, 1975, to December 31, 1983.  This is so because a total rating is awarded for the Veteran's service-connected psychiatric disability during that time period and service connection was not in effect for any other disability.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound rate")).

As such, it is necessary for the Board to remand the issue of entitlement to TDIU from January 1, 1984, to March 7, 1999, so that the AOJ will have the opportunity to adjudicate the issue in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  On remand, the Veteran should be sent a new VCAA notice letter regarding the TDIU issue for the time period from January 1, 1984, to March 7, 1999.  

The Board notes that the regulations that were in effect on December 12, 1975, regarding unemployability were similar to those currently in effect.  Effective September 9, 1975, the regulations provided that total disability ratings for compensation may have been assigned, where the schedular rating was less than total, when the disabled person was, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  This was so, provided that if there was only one such disability, the disability shall have been ratable at 60 percent or more, and that, if there were two or more disabilities, there shall have been at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  In certain instances that were not applicable to the Veteran's circumstances, multiple disabilities could be considered as one disability.  It was provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status would be disregarded where the percentages referred to in the paragraph for the service-connected disability or disabilities were met and in the judgment of the rating agency such service-connected disabilities rendered the veteran unemployable.  See 38 C.F.R. § 4.16(a) (1976).  

Section 4.16(a) was amended effective September 4, 1990.  See 55 Fed. Reg. 31579-80 (Aug. 3, 1990).  In pertinent part, the amendment stated that marginal employment was not to be considered substantially gainful employment and that marginal employment was to be deemed to exist when a veteran's earned annual income did not exceed the poverty threshold for one person.  See 38 C.F.R. § 4.16(a) (1991).

Section 4.16(a) was also amended effective August 6, 1991.  See 57 Fed. Reg. 31006 (July 13, 1992).  The amendment was merely a technical revision pertaining to the renumbering of the provisions of title 38, United States Code.  See 38 C.F.R. § 4.16(a) (1993).  The section was again amended effective July 26, 1993.  See 58 Fed. Reg. 39664 (July 26, 1993).  It was a corrective amendment to delete a duplicative provision.  See 38 C.F.R. § 4.16(a) (1994).

In addition to TDIU on a schedular basis, the regulations provided that it was the established policy of VA that all veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, it was provided that an extraschedular basis could be considered for cases of veterans who were unemployable by reason of service-connected disabilities, but who failed to meet the percentages of 4.16(a).  Employment history, educational and vocational attainment, and other factors could have a bearing on the issue.  See 38 C.F.R. § 4.16(b) (1976).

Section 4.16(b) was amended effective March 15, 1989.  See 54 Fed. Reg. 34977 (Aug. 23, 1989).  The amendment was merely a technical revision pertaining to VA nomenclature.  See 38 C.F.R. § 4.16(b) (1990).

The regulations were further amended to add 38 C.F.R. § 4.16(c) effective March 1, 1989.  See 54 Fed. Reg. 4280-82 (Jan. 30, 1989).  The subsection stated that the provisions of 4.16(a) were not for application in cases in which the only compensable service-connected disability was a mental disorder assigned a 70 percent evaluation, and such mental disorder precludes a veteran from securing or following a substantially gainful occupation.  In such cases, the mental disorder would be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  See 38 C.F.R. § 4.16(c) (1989).  Effective November 7, 1996, section 4.16(c) was removed.

These provisions must be taken into account when considering whether TDIU is warranted during the lengthy rating period on appeal.  Notably, based on the Board's decision herein, the schedular requirements for a TDIU were not met from January 1, 1984, to December 31, 1990, or from January 1, 1995, to April 5, 1997.  Consideration on an extraschedular basis would apply to these two periods.  See 38 C.F.R. § 4.16(b).  The schedular requirements for a TDIU were met from January 1, 1991, to December 31, 1994, and from April 6, 1997, to March 7, 1999.  Schedular consideration would apply to these two periods.  See 38 C.F.R. § 4.16(a).  Additionally, section 4.16(c) is potentially applicable solely to the period from January 1, 1991, to December 31, 1994.

The issue of entitlement to additional benefits based on establishing F.J.Z. as a dependent child must also be remanded.  As detailed in the introduction, the January 2010 RO rating decision assigned a 50 percent evaluation for the service-connected psychiatric disability from December 12, 1975, to May 4, 1997, and the ratings for other periods remained in effect.  A letter dated later in January 2010 notified the Veteran of the decision.  That letter indicated that he was receiving payments as a veteran with a spouse and two children.

In February 2010, the Veteran's representative filed a NOD with the January 2010 rating as it pertained to dependents.  The RO accepted the submission as a NOD in March 2010.  It was contended that five children should be listed as dependents.  Thereafter, in a July 2011 letter, the RO indicated that the number of dependents had been changed to five-a spouse and four children.  However, the RO determined that the Veteran could not be paid for the fifth child-stepchild F.J.Z.  

A statement of the case (SOC) is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2011).  To date, no SOC has been furnished regarding the January 2010 decision as it relates to the dependency issue.  Therefore, the issuance of a SOC is required regarding the specific issue of entitlement to additional benefits based on establishing F.J.Z. as a dependent child.  The Board must remand the issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following actions:

1.  Prepare a statement of the case (SOC) in accordance with 38 C.F.R. § 19.29 (2011) regarding the issue of entitlement to additional benefits based on establishing F.J.Z. as a dependent child.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should the issue be returned to the Board.

2.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for TDIU from January 1, 1984, to March 7, 1999.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

3.  Finally, after undertaking any other development deemed appropriate, adjudicate the issue of entitlement to TDIU from January 1, 1984, to March 7, 1999.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


